


Exhibit 10.7

 

GERON CORPORATION

2002 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

 

Pursuant to the Restricted Stock Grant Notice (“Grant Notice”) and this
Restricted Stock Award Agreement (“Agreement”), Geron Corporation (the
“Company”) has awarded you (“Holder”) the right to acquire shares of Common
Stock from the Company pursuant to Section 12 of the Company’s 2002 Equity
Incentive Plan (the “Plan”) for the number of shares indicated in the Grant
Notice (collectively, the “Award”). The Award is granted in exchange for past or
future services to be rendered by you to the Company or an Affiliate. In the
event additional consideration is required by law so that the Common Stock
acquired under this Agreement is deemed fully paid and nonassessable, the
Company’s Board of Directors shall determine the amount and character of such
additional consideration to be paid. Capitalized terms not otherwise defined in
this Agreement shall have the meanings set forth in the Plan.

 

The details of your Award, in addition to those set forth in the Grant Notice,
are as follows.

 

1.                          Acquisition of Shares.  By signing the Grant Notice,
you hereby agree to acquire from the Company, and the Company hereby agrees to
issue to you, the aggregate number of shares of Common Stock specified in your
Grant Notice for the consideration set forth in Section 3 and subject to all of
the terms and conditions of the Award and the Plan. You may not acquire less
than the aggregate number of shares specified in the Grant Notice.

 

2.                          Closing.  Your acquisition of the shares shall be
consummated as follows:

 

(a)  You will acquire the shares by delivering your Grant Notice, executed by
you in the manner required by the Company, to the Corporate Secretary of the
Company, or to such other person as the Company may designate, during regular
business hours, on the date that you have executed the Grant Notice (or at such
other time and place as you and the Company may mutually agree upon in writing)
(the “Closing Date”) along with any consideration, other than your past or
future services, required to be delivered by you by law on the Closing Date and
such additional documents as the Company may then require.

 

(b)  The Company will direct the transfer agent for the Company to deliver to
the Escrow Agent pursuant to the terms of Section 9 below, the certificate or
certificates evidencing the shares of Common Stock being acquired by you. You
acknowledge and agree that any such shares may be held in book entry form
directly registered with the transfer agent or in such other form as the Company
may determine.

 

3.                          Consideration.  Unless otherwise required by law,
the shares of Common Stock to be delivered to you on the Closing Date shall be
deemed paid, in whole or in part, in exchange for past and future services to be
rendered to the Company or an Affiliate in the amounts and to the extent
required by law.

 

1

--------------------------------------------------------------------------------


 

4.                          Vesting.

 

(a)  The shares will vest as provided in the Vesting Schedule set forth in your
Grant Notice, provided that vesting shall cease upon your termination as a
Service Provider. Notwithstanding the foregoing, in the event that (i) under the
Company’s Insider Trading Policy (or any successor policy) and any shares
covered by your Award would, but for this sentence, vest on a day (the “Original
Vest Date”) that does not occur during a period when you would be permitted to
sell shares as determined by the Company in accordance with such policy, or
(ii) the Original Vest Date would, but for this sentence, occur at a time when
you are in possession of material non-public information about the Company, and,
in either case, you do not have in place as of the Original Vest Date a valid,
Company-approved 10b5-1 sales plan sufficient to generate proceeds adequate to
pay income and other taxes due as a result of such vesting, then such shares
shall not vest on such Original Vest Date and shall instead vest on the first
day that you are no longer in possession of material non-public information
about the Company or the first day the Company’s “trading window” applicable to
you pursuant to such policy permits you to sell such shares, as applicable.
Shares acquired by you that have vested in accordance with the Vesting Schedule
set forth in the Grant Notice and this Section 4(a) or any other provision of
the Plan are “ Vested Shares.” Shares acquired by you pursuant to this Agreement
that are not Vested Shares are “Unvested Shares.”

 

5.                          Right of Reacquisition.  The Company shall
simultaneously with your termination as a Service Provider automatically
reacquire (the “Reacquisition Right”) for no consideration all of the Unvested
Shares, unless the Company agrees to waive its Reacquisition Right as to some or
all of the Unvested Shares. Any such waiver shall be exercised by the Company by
written notice to you or your representative (with a copy to the Escrow Agent,
as defined below) within ninety (90) days after your termination as a Service
Provider, and the Escrow Agent may then release to you the number of Unvested
Shares not being reacquired by the Company. If the Company does not waive its
Reacquisition Right as to all of the Unvested Shares, then upon such termination
as a Service Provider, the Escrow Agent shall transfer to the Company the number
of Unvested Shares the Company is reacquiring. The Reacquisition Right shall
expire when all of the shares have become Vested Shares.

 

6.                          Capitalization Changes.  The number of shares of
Common Stock subject to your Award and referenced in your Grant Notice may be
adjusted from time to time for changes in capitalization pursuant to Section 13
of the Plan.

 

7.                          Certain Corporate Transactions.  In the event of a
transaction described in Section 13 of the Plan, the Reacquisition Right may be
assigned by the Company to the successor of the Company (or such successor’s
parent corporation), if any, in connection with such transaction. To the extent
the Reacquisition Right remains in effect following such transaction, it shall
apply to the new capital stock or other property received in exchange for the
Common Stock in consummation of the transaction, but only to the extent the
Common Stock was at the time covered by such right.

 

8.                          Securities Law Compliance.  You may not be issued
any Common Stock under your Award unless the shares of Common Stock are either
(i) then registered under the Securities Act of 1933, as amended (the
“Securities Act”), or (ii) the Company has determined that such issuance would
be exempt from the registration requirements of the Securities Act. Your Award
must also comply with other applicable laws and regulations governing the Award,
and you shall not receive such Common Stock if the Company determines that such
receipt would not be in compliance with such laws and regulations.

 

2

--------------------------------------------------------------------------------


 

9.                          Escrow of Unvested Common Stock.  As security for
your faithful performance of the terms of this Agreement and to ensure the
availability for delivery of your Common Stock upon execution of the
Reacquisition Right provided in Section 5, above, you agree to the following
“Joint Escrow” and “Joint Escrow Instructions,” and you and the Company hereby
authorize and direct the Corporate Secretary of the Company or the Corporate
Secretary’s designee (“Escrow Agent”) to hold the documents delivered to Escrow
Agent pursuant to the terms of this Agreement and your Grant Notice, in
accordance with the following Joint Escrow Instructions:

 

(a)  In the event you cease to be a Service Provider, the Company shall pursuant
to the Reacquisition Right, automatically reacquire for no consideration all
Unvested Shares, as of the date of such termination, unless the Company elects
to waive such right as to some or all of the Unvested Shares. If the Company (or
its assignee) elects to waive the Reacquisition Right, the Company or its
assignee will give you and Escrow Agent a written notice specifying the number
of shares of stock not to be reacquired. You and the Company hereby irrevocably
authorize and direct Escrow Agent to close the transaction contemplated by such
notice as soon as practicable following the date of termination of service in
accordance with the terms of this Agreement and the notice of waiver, if any.

 

(b)  Vested Shares shall be delivered to you upon your request given in the
manner provided in Section 20 below for providing notice.

 

(c)  At any closing involving the transfer or delivery of some or all of the
property subject to the Grant Notice and this Agreement, Escrow Agent is
directed (i) to date any stock assignments necessary for the transfer in
question, (ii) to fill in the number of shares being transferred, and (iii) to
deliver same, together with the certificate, if any, evidencing the shares of
Common Stock to be transferred, to you or the Company, as applicable.

 

(d)  You irrevocably authorize the Company to deposit with Escrow Agent the
certificates, if any, evidencing shares of Common Stock to be held by Escrow
Agent hereunder and any additions and substitutions to said shares as specified
in this Agreement. You do hereby irrevocably constitute and appoint Escrow Agent
as your attorney-in-fact and agent for the term of this escrow to execute with
respect to such securities and other property all documents of assignment and/or
transfer and all stock certificates necessary or appropriate to make all
securities negotiable and complete any transaction herein contemplated.

 

(e)  This escrow shall terminate upon the expiration or application in full of
the Reacquisition Right and the completion of the tasks contemplated by these
Joint Escrow Instructions, whichever occurs first.

 

(f)  If at the time of termination of this escrow, Escrow Agent should have in
its possession any documents, securities, or other property belonging to you,
Escrow Agent shall deliver all of same to you and shall be discharged of all
further obligations hereunder.

 

(g)  Except as otherwise provided in these Joint Escrow Instructions, Escrow
Agent’s duties hereunder may be altered, amended, modified, or revoked only in
writing signed by all of the parties hereto.

 

(h)  Escrow Agent shall be obligated only for the performance of such duties as
are specifically set forth herein and may rely and shall be protected in relying
or refraining from acting on any instrument reasonably believed by Escrow Agent
to be genuine and to have been

 

3

--------------------------------------------------------------------------------


 

signed or presented by the proper party or parties or their assignees. Escrow
Agent shall not be personally liable for any act Escrow Agent may do or omit to
do hereunder as Escrow Agent or as attorney-in-fact for you while acting in good
faith and any act done or omitted by Escrow Agent pursuant to the advice of
Escrow Agent’s own attorneys shall be conclusive evidence of such good faith.

 

(i)  Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law, and is hereby
expressly authorized to comply with and obey orders, judgments, or decrees of
any court. In case Escrow Agent obeys or complies with any such order, judgment,
or decree of any court, Escrow Agent shall not be liable to any of the parties
hereto or to any other person, firm, or corporation by reason of such
compliance, notwithstanding any such order, judgment, or decree being
subsequently reversed, modified, annulled, set aside, vacated, or found to have
been entered without jurisdiction.

 

(j)  Escrow Agent shall not be liable in any respect on account of the identity,
authority, or rights of the parties executing or delivering or purporting to
execute or deliver this Agreement or any documents or papers deposited or called
for hereunder.

 

(k)  Escrow Agent shall not be liable for the outlawing of any rights under any
statute of limitations with respect to these Joint Escrow Instructions or any
documents deposited with Escrow Agent.

 

(l)  Escrow Agent’s responsibilities as Escrow Agent hereunder shall terminate
if Escrow Agent shall cease to be the Secretary of the Company or if Escrow
Agent shall resign by written notice to each party. In the event of any such
termination, the Company may appoint any officer or assistant officer of the
Company or other person who in the future assumes the position of Secretary for
the Company as successor Escrow Agent and you hereby confirm the appointment of
such successor or successors as your attorney-in-fact and agent to the full
extent of such successor Escrow Agent’s appointment.

 

(m)  If Escrow Agent reasonably requires other or further instruments in
connection with these Joint Escrow Instructions or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.

 

(n)  It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities, Escrow
Agent is authorized and directed to retain in its possession without liability
to anyone all or any part of said securities until such dispute shall have been
settled either by mutual written agreement of the parties concerned or by a
final order, decree, or judgment of a court of competent jurisdiction after the
time for appeal has expired and no appeal has been perfected, but Escrow Agent
shall be under no duty whatsoever to institute or defend any such proceedings.

 

(o)  By acknowledging this Agreement below Escrow Agent becomes a party hereto
only for the purpose of said Joint Escrow Instructions in this Section 9; Escrow
Agent does not become a party to any other rights and obligations of this
Agreement apart from those in this Section 9.

 

(p)  Escrow Agent shall be entitled to employ such legal counsel and other
experts as Escrow Agent may deem necessary properly to advise Escrow Agent in
connection with Escrow Agent’s obligations hereunder. Escrow Agent may rely upon
the advice of such counsel, and may

 

4

--------------------------------------------------------------------------------


 

pay such counsel reasonable compensation therefor. The Company shall be
responsible for all fees generated by such legal counsel in connection with
Escrow Agent’s obligations hereunder.

 

(q)  These Joint Escrow Instructions set forth in this Section 9 shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. It is understood and agreed that references to
“Escrow Agent” or “Escrow Agent’s” herein refer to the original Escrow Agent and
to any and all successor Escrow Agents. It is understood and agreed that the
Company may at any time or from time to time assign its rights under the
Agreement and these Joint Escrow Instructions in whole or in part.

 

10.                   Execution of Documents.  You hereby acknowledge and agree
that the manner selected by the Company by which you indicate your consent to
your Grant Notice is also deemed to be your execution of your Grant Notice and
of this Agreement. You further agree that such manner of indicating consent may
be relied upon as your signature for establishing your execution of any
documents to be executed in the future in connection with your Award.

 

11.                   Irrevocable Power of Attorney.  You constitute and appoint
the Company’s Secretary as attorney-in-fact and agent to transfer said Common
Stock on the books of the Company with full power of substitution in the
premises, and to execute with respect to such securities and other property all
documents of assignment and/or transfer and all stock certificates necessary or
appropriate to make all securities negotiable and complete any transaction
herein contemplated. This is a special power of attorney coupled with an
interest (specifically, the Company’s underlying security interest in retaining
the shares of Common Stock in the event you do not perform the requisite
services for the Company), and is irrevocable and shall survive your death or
legal incapacity. This power of attorney is limited to the matters specified in
this Agreement.

 

12.                   Rights as Stockholder.  Subject to the provisions of this
Agreement, you shall have the right to exercise all rights and privileges of a
stockholder of the Company with respect to the shares deposited in the Joint
Escrow. You shall be deemed to be the holder of the shares for purposes of
receiving any dividends that may be paid with respect to such shares and for
purposes of exercising any voting rights relating to such shares, even if some
or all of the shares are Unvested Shares.

 

13.                   Transfer Restrictions.  In addition to any other
limitation on transfer created by applicable securities laws, you shall not
sell, assign, hypothecate, donate, encumber, or otherwise dispose of any
interest in the Common Stock while such shares of Common Stock are Unvested
Shares or continue to be held in the Joint Escrow; provided, however, that an
interest in such shares may be transferred pursuant to a domestic relations
order as defined in the Internal Revenue Code of 1986, as amended (the “Code”)
or Title I of the Employee Retirement Income Security Act of 1974, as amended.
After any Common Stock has been released from the Joint Escrow, you shall not
sell, assign, hypothecate, donate, encumber, or otherwise dispose of any
interest in the Common Stock except in compliance with the provisions herein and
applicable securities laws. Notwithstanding the foregoing, by delivering written
notice to the Company, in a form satisfactory to the Company, you may designate
a third party who, in the event of your death, shall thereafter be entitled to
receive any distribution of Common Stock pursuant to this Agreement.

 

14.                   Non-transferability of the Award.  Your Award (except for
Vested Shares issued pursuant thereto) is not transferable except by will or by
the laws of descent and distribution. In the event of your termination as a
Service Provider prior to the Closing Date, the closing contemplated in this
Agreement shall not occur.

 

5

--------------------------------------------------------------------------------


 

15.                   Lock-Up Period.  You hereby agree that, if so requested by
the Company or any representative of the underwriters (the “Managing
Underwriter”) in connection with any registration of the offering of any
securities of the Company under the Securities Act, you shall not sell or
otherwise transfer any shares of Common Stock or other securities of the Company
during such period as may be requested in writing by the Managing Underwriter
and agreed to in writing by the Company, which period shall not be longer than
90 days, following the effective date of the applicable registration statement
of the Company filed under the Securities Act.

 

16.                   Restrictive Legends.  The Common Stock issued under your
Award shall be endorsed with appropriate legends, if any, as determined by the
Company.

 

17.                   Award not a Service Contract.  Your Award is not an
employment or service contract, and nothing in your Award shall be deemed to
create in any way whatsoever any obligation on your part to continue in the
service of the Company or any Affiliate, or on the part of the Company or any
Affiliate to continue such service. In addition, nothing in your Award shall
obligate the Company or any Affiliate, their respective stockholders, boards of
directors, or employees to continue any relationship that you might have as an
Employee or Consultant of the Company or any Affiliate.

 

18.                   Withholding Obligations.  At the time your Award is
granted, or at any time thereafter as requested by the Company, you hereby
authorize withholding from any amounts payable to you, or otherwise agree to
make adequate provision in cash for, any sums required to satisfy the federal,
state, local and foreign tax withholding obligations if any, which arise in
connection with your Award. In the Company’s sole discretion, the Company may
elect, and you hereby authorize the Company, to satisfy the tax withholding
obligations by redeeming Vested Shares in such amounts as the Company determines
are necessary, at fair market value on the date of redemption. Unless the tax
withholding obligations are satisfied, the Company shall have no obligation to
deliver to you any Common Stock.

 

19.                   Tax Consequences.  You agree to review with your own tax
advisors the federal, state, local and foreign tax consequences of this Award
and the transactions contemplated by this Agreement. You shall rely solely on
such advisors and not on any statements or representations of the Company or any
of its agents. You understand that you (and not the Company) shall be
responsible for your own tax liability that may arise as a result of this Award
and the transactions contemplated by this Agreement. You understand that
Section 83 of the Code taxes as ordinary income to you the fair market value of
the shares of Common Stock as of the date any restrictions on the shares lapse
(that is, as of the date on which part or all of the shares vest). In this
context, “restriction” includes the right of the Company to reacquire the shares
pursuant to its Reacquisition Right. You understand that you may elect to be
taxed on the fair market value of the shares at the time the shares are acquired
rather than when and as the Company’s Reacquisition Right expires by filing an
election under Section 83(b) of the Code with the Internal Revenue Service
within thirty (30) days after the date you acquire the shares pursuant to your
Award. YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE
COMPANY’S, TO FILE A TIMELY ELECTION UNDER CODE SECTION 83(b), EVEN IF YOU
REQUEST THE COMPANY OR ITS REPRESENTATIVES TO MAKE THE FILING ON YOUR BEHALF.
You further acknowledge that you are aware that should you file an election
under Section 83(b) of the Code and then subsequently forfeit the shares, you
will not be able to report as a loss the value of any shares forfeited and will
not get a refund of any of the tax paid.

 

6

--------------------------------------------------------------------------------


 

20.                   Notices.  Any notice or request required or permitted
hereunder shall be given in writing to each of the other parties hereto and
shall be deemed effectively given on the earlier of (i) the date of personal
delivery, including delivery by express courier, or (ii) the date that is five
(5) days after deposit in the United States Post Office (whether or not actually
received by the addressee), by registered or certified mail with postage and
fees prepaid, addressed at the following addresses, or at such other address(es)
as a party may designate by ten (10) days’ advance written notice to each of the
other parties hereto:

 

Company:

Geron Corporation

 

Attn: Controller

 

230 Constitution Drive

 

Menlo Park, CA 94025

 

 

Holder:

Your address as on file with the Company at the time the Grant Notice is given.

 

 

Escrow Agent:

Geron Corporation

 

Attn: Corporate Secretary

 

230 Constitution Drive

 

Menlo Park, CA 94025

 

21.  Headings.  The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.

 

22.                   Miscellaneous.

 

(a)  The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.

 

(b)  You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

 

(c)  You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.

 

(d)  This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

(e)  All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

 

23.                   Governing Plan Document. Your Award is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
Award, and is further subject to all

 

7

--------------------------------------------------------------------------------


 

interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of your Award and those of the Plan, the provisions of
the Plan shall control.

 

24.                   Effect on Other Employee Benefit Plans. The value of the
Award subject to this Agreement shall not be included as compensation, earnings,
salaries, or other similar terms used when calculating benefits under any
employee benefit plan (other than the Plan) sponsored by the Company or any
Affiliate except as such plan otherwise expressly provides. The Company
expressly reserves its rights to amend, modify, or terminate any or all of the
employee benefit plans of the Company or any Affiliate.

 

25.                   Choice of Law. The interpretation, performance and
enforcement of this Agreement shall be governed by the law of the state of
California without regard to such state’s conflicts of laws rules.

 

26.                   Severability.  If all or any part of this Agreement or the
Plan is declared by any court or governmental authority to be unlawful or
invalid, such unlawfulness or invalidity shall not invalidate any portion of
this Agreement or the Plan not declared to be unlawful or invalid. Any
Section of this Agreement (or part of such a Section) so declared to be unlawful
or invalid shall, if possible, be construed in a manner which will give effect
to the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.

 

27.                   Other Documents.  You hereby acknowledge receipt or the
right to receive a document providing the information required by
Rule 428(b)(1) promulgated under the Securities Act. In addition, you
acknowledge receipt of the Company’s Insider Trading Policy.

 

* * * *

 

This Restricted Stock Award Agreement shall be deemed to be signed by the
Company and the Holder upon acceptance by the Holder of the Restricted Stock
Grant Notice to which it is attached.

 

The Escrow Agent hereby acknowledges and accepts its rights and responsibilities
pursuant to Section 9, above.

 

/s/

 

Company Officer

 

Solely in the capacity of Escrow Agent

 

 

8

--------------------------------------------------------------------------------
